Opinion by
Mr. Justice McGowan,
*604This was an action commenced in a trial justice’s court for the recovery of some lumber. The lumber was purchased by defendant at a sale made by a sawyer, after due advertisement, under authority conferred in an agreement made by one Bullock, tenant of plaintiff, with the sawyer, without plaintiff’s knowledge or consent. Before the sale, defendant had notice of plaintiff’s claim to the lumber. Judgment for plaintiff was, on appeal to the Circuit Court, affirmed. Fraser, J. Defendant appealed.